Exhibit 10.1
 
 
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
 
Dated as of November 6, 2012
 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of November
6, 2012 among The Interpublic Group of Companies, Inc., a Delaware corporation
(the “Company”), the banks, financial institutions and other institutional
lenders parties to the Credit Agreement referred to below (collectively, the
“Lenders”) and Citibank, N.A., as administrative agent (the “Agent”) for the
Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Company, the Lenders and the Agent have entered into a Credit
Agreement dated as of July 18, 2008, amended and restated as of April 23, 2010
and further amended and restated as of May 31, 2011 (as so amended and restated,
the “Credit Agreement”).  Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the same meanings as specified in
the Credit Agreement.
 
(2)           The Company, the Required Lenders and the Agent have agreed to
amend the Credit Agreement as hereinafter set forth.
 
AGREEMENTS:
 
SECTION 1. Amendments to the Credit Agreement.  The Credit Agreement is,
effective as of the date set forth above and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
 
(a) Section 1.01 is amended by adding the following proviso to the end of the
definition of “Total Debt”:
 
“; provided, that Total Debt determined as of any date or for any period from
and including November 5, 2012 through and including August 15, 2013 shall not
include any Disregarded Debt outstanding as of such date or during such period,
as the case may be.”
 
(b) Section 1.01 is amended by adding the following new defined terms in their
appropriate alphabetical order:
 
“Disregarded Debt” means, as of any date, outstanding Debt of the Company of up
to $800,000,000 in aggregate principal amount under any New Senior Notes;
provided, that the outstanding principal amount of Disregarded Debt shall be
deemed reduced (but not below $0) as at any date of determination by the
aggregate amount by which the outstanding principal amount of any of (i) the
Company’s 4.75% Convertible Senior Notes due 2023 and (ii) the Company’s 10.00%
Senior Unsecured Notes due 2017 has been reduced from the aggregate principal
amount of such notes outstanding as of November 5, 2012. 
 
 
 

--------------------------------------------------------------------------------

 
“New Senior Notes” means any senior notes of the Company issued at any time
between November 5, 2012 and August 15, 2013.
 
SECTION 2. Conditions of Effectiveness.  This Amendment shall become effective
as of the date the Agent shall have received counterparts of this Amendment
executed by the Company and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment,
but only if such date is on or prior to November 21, 2012.
 
SECTION 3. Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a) The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct on and as of the effective date of this Amendment, as
though made on and as of such date.
 
(b) No event has occurred and is continuing that constitutes a Default.
 
                (c) The execution, delivery and performance by the Company of
this Amendment and the Credit Agreement and each of the Notes, as amended
hereby, are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.
 
                (d) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment or the Credit Agreement and the Notes, as amended
hereby.
 
                (e) This Amendment has been duly executed and delivered by the
Company.  This Amendment and each of the Credit Agreement and the Notes, as
amended hereby, are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the rights of creditors generally and subject to general
principles of equity.
 
                (f) There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that purports to affect the
legality, validity or enforceability of this Amendment, the Credit Agreement or
any Note or the consummation of the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.  (a)
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
 
(b)           The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, or
constitute a waiver of any provision of the Credit Agreement.
 
SECTION 5. Costs and Expenses.  The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require the application of the laws of a
different jurisdiction.
 


 
[Signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, effective as of the date
first above written.
 


 

    THE INTERPUBLIC GROUP OF COMPANIES, INC., as Company            
By: /s/ Ellen Johnson
   
Name:
Ellen Johnson
   
Title:
Senior Vice President & Treasurer
       

 

   
CITIBANK, N.A., as Agent, as Lender and as Issuing Bank
           
By:  /s/ Shannon A. Sweeney
   
Name:
Shannon A. Sweeney
   
Title:
Vice President
       

 
 
 
Lenders:

 

   
JPMORGAN CHASE BANK, N.A.
           
By:  /s/ Helene P. Sprung
   
Name:
Helene P. Sprung
   
Title:
Senior Vice President
       

 



 

   
HSBC BANK USA, NATIONAL ASSOCIATION
           
By:  /s/ Thomas Rogers
   
Name:
Thomas Rogers
   
Title:
Senior Vice President
       



 
 

   
UBS LOAN FINANCE LLC
           
By:  /s/ Irja R. Otsa
   
Name:
Irja R. Otsa
   
Title:
Associate Director
       



 
 

   
By:  /s/  /s/ Kenneth Chin
   
Name:
Kenneth Chin
   
Title:
Associate Director
       







 
Signature page to
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 

 
 
MORGAN STANLEY BANK, N.A.
 

 
By:
  /s/ Daniel Sweeney
 

 
Name:
Daniel Sweeney

 
Title:
Authorized Signatory

 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 

 
By:
  /s/ Daniel Sweeney
 

 
Name:
Daniel Sweeney

 
Title:
Authorized Signatory

 
 
 
BANK OF AMERICA, N.A.
 

 
By:
  /s/ Jana L. Baker
 

 
Name:
Jana L. Baker

 
Title:
Vice President

 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH
 

 
By:
  /s/ Mathias Rosenthal
 

 
Name:
Mathias Rosenthal

 
Title:
Associate

 
 
 
By:
  /s/ Paul A. Rodriguez
 

 
Name:
Paul A. Rodriguez

 
Title:
Vice President

 
 
 
ING BANK N.V., DUBLIN BRANCH
 

 
By:
  /s/ Aidan Neill
 

 
Name:
Aidan Neill

 
Title:
Director

 
 
 
By:
  /s/ Padraig Matthews
 

 
Name:
Padraig Matthews

 
Title:
Vice President

 

 
Signature page to
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS LENDING PARTNERS LLC
 

 
By:
  /s/ Michelle Latzoni
 

 
Name:
Michelle Latzoni

 
Title:
Authorized Signatory

 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 

 
By:
  /s/ Craig DeSousa
 

 
Name:
Craig DeSousa

 
Title:
Senior Vice President

 
 
 
LLOYDS TSB BANK PLC
 

 
By:
  /s/ Candi Obrentz
 

 
Name:
Candi Obrentz

 
Title:
Vice President – O013

 
 
 
By:
  /s/ Stephen Giacolone
 

 
Name:
Stephen Giacolone

 
Title:
Assistant Vice President – G011

 
 
 
ROYAL BANK OF CANADA
 

 
By:
  /s/ Kamran Khan
 

 
Name:
Kamran Khan

 
Title:
Authorized Signatory

 
 
 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 

 
By:   ___________________

 
Name:

 
Title:

 
 
 
By:   ___________________

 
Name:

 
Title:

 

 
Signature page to
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 

 
UNION BANK, N.A.
 

 
By:
  /s/ Michael Ball
 

 
Name:
Michael Ball

 
Title:
Vice President

 

 
Signature page to
Amendment No. 1
 



 
